 


109 HRES 552 IH: Recognizing the 50th Anniversary of the Crop Science Society of America.
U.S. House of Representatives
2005-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. RES. 552 
IN THE HOUSE OF REPRESENTATIVES 
 
November 15, 2005 
Ms. Baldwin submitted the following resolution; which was referred to the Committee on Agriculture 
 
RESOLUTION 
Recognizing the 50th Anniversary of the Crop Science Society of America. 
  
Whereas the Crop Science Society of America was founded in 1955, with Gerald O. Mott as its first President; 
Whereas the Crop Science Society of America is one of the premier scientific societies in the world, as shown by its world-class journals, international and regional meetings, and development of a broad range of educational opportunities; 
Whereas the science and scholarship of the Crop Science Society of America are mission-directed, with the goal of addressing agricultural challenges facing humanity; 
Whereas the Crop Science Society of America significantly contributes to the scientific and technical knowledge necessary to protect and sustain natural resources in the United States; 
Whereas the Crop Science Society of America plays a key role internationally in developing sustainable agricultural management and biodiversity conservation for the protection and sound management of the crop resources of the world; 
Whereas the mission of the Crop Science Society of America continues to expand, from the development of sustainable production of food and forage, to the production of renewable energy and novel industrial products; 
Whereas, in industry, extension, and basic research, the Crop Science Society of America has fostered a dedicated professional and scientific community that includes more than 3,000 members; and 
Whereas the American Society of Agronomy was the parent society that led to the formation of both the Crop Science Society of America and the Soil Science Society of America and fostered the development of the common overall management of the three sister societies: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes the 50th Anniversary of the Crop Science Society of America;  
(2)commends the Crop Science Society of America for 50 years of dedicated service to advance the science and practice of crop science; and  
(3)acknowledges the promise of the Crop Science Society of America to continue to enrich the lives of all Americans, by improving stewardship of the environment, combating world hunger, and enhancing the quality of life for the next 50 years and beyond. 
 
